DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 7-9 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, recites “the cooler system”.  However, it is unclear as to what cooler system is being referred thereto as there is a lack of antecedent basis for the “cooler system”.  For purposes of examination “the cooler system” will be considered - - a cooler system - - .
	Claims 7-9 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2014/0250932) in view of Hwang et al. (US 2006/003755) and Yokohara et al. (US 2012/0272673).
	Per claim 1, Martinez teaches a mobile cooler system, comprising: a trailer (102) having a plurality of leveling members (104) to permit level installation of the trailer at a site; an engine driver (202) coupled to a cooler system (100) operable to drive a fan (122) coupled to the cooler system; said fan operable to provide forced-air flow for a heat exchanger operation (via heat exchange with 128); a cooler (128) configured on the trailer operable to change the temperature of a fluid passing through the cooler (para. 0044); wherein said cooler further comprises: cooling tubing configured and arranged in a serpentine manner (para. 0042), inlet piping (see annotated figure below of figure 6 of Martinez) and an inlet flange (see annotated figure below of figure 6 of Martinez) coupled to an inlet side of the cooling tube (see annotated figure below of figure 6 of Martinez) outlet piping (see annotated figure below of figure 6 of Martinez) and an outlet flange (see annotated figure below of figure 6 of Martinez) coupled to an outlet side of the cooling tube (see annotated figure below of figure 6 of Martinez), a vent louver system (126) coupled to the cooler system (all elements of an assembly are considered to be “coupled” to one another) and configured to on the same plane as said cooling tube (see figure 3 of Martinez) at an angle to said fan to control airflow moving across the cooling tubing (para. 0036); a control module (208) containing a variable frequency drive module (“the electronic control circuitry can include speed of the engine”, para. 0052) (to clarify, the “control circuitry” associated with the control of the speed of engine is considered a “variable frequency drive module”) and temperature control module communicatively attached to (para. 0068)(to clarify, the control circuitry associated with the control of the temperature of the system is considered a “temperature control module”): each other, said engine driver, and said vent louver system (i.e. to clarify, the control circuity is necessarily connected to the engine driver and the vent louver system since the control circuitry automatically controls the engine driver and the vent louver system), wherein said control module is operable to control said engine driver at variable speeds (i.e. “electronic control circuitry can include speed of the engine”, para. 0052) and to open and close said vent louver system (“The louvers 126 may be adapted to be adjusted automatically”, para. 0036)
but fails to explicitly teach wherein the cooling tubing is oriented on a plane at an angle to said fan that is less than 90 degrees; one or more inlet temperature sensors attached to the inlet side of the cooling tube; one or more outlet temperature sensors attached to the outlet side of the cooling tube; the control module communicatively attached to:, said inlet temperature sensor and said outlet temperature sensor,
	Regarding the orientation of the cooling tube, Hwang teaches a cooling system wherein a cooling tubing (13) is oriented on a plane at an angle to a fan that is less than 90 degrees (see figure 4) for making air contact surface area larger (para. 0036).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide cooling tubing that is oriented on a plane at an angle to a fan that is less than 90 degrees, as taught by Hwang in the invention of Martinez, in order to advantageously make air contact surface area larger (para. 0036).
	Regarding the temperature sensors, Yokohara teaches a cooling system wherein an inlet temperature sensor (67) is attached to an inlet side of a cooling tube and an outlet temperature sensor (68) is attached to an outlet side of the cooling tube, and a control module (80) communicatively attached to said inlet temperature sensor (67) and said outlet temperature sensor (68) for preventing damage to a compressor of the cooling system (para. 0020) .  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an inlet temperature sensor attached to an inlet side of a cooling tube, an outlet temperature sensor attached to an outlet side of the cooling tube, and a control module communicatively attached to said inlet temperature sensor and said outlet temperature sensor, as taught by Yokohara in the combined teachings, in order to advantageously prevent damage to a compressor of the cooling system (para. 0020).
	


    PNG
    media_image1.png
    718
    1228
    media_image1.png
    Greyscale

Further, it is understood claim 1 includes the recitation “wherein said control module is operable to control said engine driver at variable speeds and to open and close said vent louver system” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the control module of Martinez, as modified, would be fully capable of being programmed to control numerous elements of a cooling system including an engine driver and a louver system.
	Per claim 8, Martinez, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Martinez, as modified, teaches a solar panel (140) configured on the trailer to provide an alternative energy source for power (para. 0059).  
	Per claim 9, Martinez, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Martinez, as modified, teaches wherein the combined height from the ground of the cooler mounted on the trailer is less than 13 feet and 6 inches (para. 0062).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2014/0250932) in view of Hwang et al. (US 2006/003755) and Yokohara et al. (US 2012/0272673) as applied to the claims above and further in view of Rockenfeller et al. (US 2012/0187764).
	Per claim 7, Martinez, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Martinez, as modified, teaches a remote monitoring and telemetry system communicatively coupled to said one or more control modules.  
	However, Rockenfeller teaches a cooling system (“HVAC/R”, para. 0017) including a remote monitoring (“remote location”, para. 0029) and telemetry system (“sensors”, para. 0029) is communicatively coupled to a control module (265) for efficiently operating the cooling system (para. 0017).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a remote monitoring and telemetry system communicatively coupled to a control module, as taught by Rockenfeller in the invention of Martinez, as modified, in order to advantageously efficiently operate a cooling system.
	Remarks
For clarity of record, previously presented claim 7 was cancelled and instant claim 7 is a newly added claim that should not have been numbered as claim 7. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763